Exhibit 10.15

SECOND AMENDED AND RESTATED

UNSECURED REVOLVING

DEMAND PROMISSORY NOTE

 

$8,000,000.00

   December 13, 2011

Section 1. Promise to Pay. For and in consideration of value received, the
undersigned, NL INDUSTRIES, INC., a corporation duly organized under the laws of
the state of New Jersey (“Borrower”), promises to pay to the order of COMPX
INTERNATIONAL INC., a corporation duly organized under the laws of the state of
Delaware (“CompX”), or the holder hereof (as applicable, CompX or such holder
shall be referred to as “Noteholder”), the principal sum of EIGHT MILLION and
NO/100ths United States Dollars ($8,000,000.00) or such lesser amount as shall
equal the unpaid principal amount of the loan made by Noteholder to Borrower
together with interest on the unpaid principal balance from time to time
pursuant to the terms of this Second Amended and Restated Unsecured Revolving
Demand Promissory Note, as it may be amended from time to time (this “Note”).
This Note shall be unsecured and will bear interest on the terms set forth in
Section 7 below. Capitalized terms not otherwise defined shall have the meanings
given to such terms in Section 17 of this Note.

Section 2. Amendment and Restatement This Note renews and replaces, amends and
restates in its entirety the First Amended and Restated Unsecured Revolving
Demand Promissory Note dated December 31, 2010 in the original principal amount
of $8,000,000.00 payable to the order of Noteholder and executed by Borrower
(the “First Amended Note”). The First Amended Note replaced, amended and
restated in its entirety the Unsecured Revolving Demand Promissory Note dated
February 3, 2010 in the original principal amount of $8,000,000.00 payable to
the order of Noteholder and executed by Borrower (the “Original Note”). This
Note amends and restates in its entirety the First Amended Note and the Original
Note (collectively, the “Prior Notes”); provided that (a) such amendment and
restatement shall operate to renew, amend and modify the rights and obligations
of the parties under each Prior Note, as provided herein, but shall not
extinguish the obligations under each Prior Note, nor effect a novation thereof.
As of the close of business on December 12, 2011, the unpaid principal balance
of the First Amended Note was nil and the accrued and unpaid interest thereon
was nil which principal and accrued and unpaid interest are the unpaid principal
and accrued and unpaid interest owed, respectively, under this Note as of the
beginning of business on the date of this Note.

Section 3. Place of Payment. All payments will be made at Noteholder’s address
at Three Lincoln Centre, 5430 LBJ Freeway, Suite 1700, Dallas, Texas 75240-2697,
Attention: Treasurer, or such other place as Noteholder may from time to time
appoint in writing.

Section 4. Payments. The unpaid principal balance of this Note and any unpaid
and accrued interest thereon shall be due and payable on the Final Payment Date.
Prior to the Final Payment Date, any unpaid and accrued interest on an unpaid
principal balance shall be paid in arrears quarterly on the last day of each
March, June, September and December, commencing December 31, 2011. All payments
on this Note shall be applied first to accrued and unpaid interest, next to
accrued interest not yet payable and then to principal. If any payment of
principal or interest on this Note shall become due on a day that is not a
Business Day, such payment shall be made on the next succeeding Business Day and
the payment shall be the amount owed on the original payment date.

Section 5. Prepayments. This Note may be prepaid in part or in full at any time
without penalty.

Section 6. Borrowings. Prior to the Final Payment Date, Noteholder expressly
authorizes Borrower to borrow, repay and re-borrow principal under this Note in
increments of $100,000 on a daily basis so long as:

 

 

•

 

the aggregate outstanding principal balance does not exceed $8,000,000.00;

 

 

•

 

no Event of Default has occurred and is continuing.

Notwithstanding anything else in this Note, in no event will Noteholder be
required to lend money to Borrower under this Note and loans under this Note
shall be at the sole and absolute discretion of Noteholder.

Section 7. Interest. The unpaid principal balance of this Note shall bear
interest at the rate per annum of the Prime Rate less three quarters of a
percent (0.75%). In the event that an Event of Default occurs and is continuing,
the unpaid principal amount shall bear interest from the Event of Default at the
rate per annum of the Prime Rate plus four percent (4.00%) until such time as
the Event of Default is cured. Accrued interest on the

 

Page 1 of 4.



--------------------------------------------------------------------------------

unpaid principal of this Note shall be computed on the basis of a 365- or
366-day year for actual days (including the first, but excluding the last day)
elapsed, but in no event shall such computation result in an amount of accrued
interest that would exceed accrued interest on the unpaid principal balance
during the same period at the Maximum Rate. Notwithstanding anything to the
contrary, this Note is expressly limited so that in no contingency or event
whatsoever shall the amount paid or agreed to be paid to Noteholder exceed the
Maximum Rate. If, from any circumstances whatsoever, Noteholder shall ever
receive as interest an amount that would exceed the Maximum Rate, such amount
that would be excessive interest shall be applied to the reduction of the unpaid
principal balance and not to the payment of interest, and if the principal
amount of this Note is paid in full, any remaining excess shall be paid to
Borrower, and in such event, Noteholder shall not be subject to any penalties
provided by any laws for contracting for, charging, taking, reserving or
receiving interest in excess of the highest lawful rate permissible under
applicable law. All sums paid or agreed to be paid to Noteholder for the use,
forbearance or detention of the indebtedness of Borrower to Noteholder shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full of
the principal (including the period of any renewal or extension thereof) so that
the interest on account of such indebtedness shall not exceed the Maximum Rate.
If at any time the Contract Rate is limited to the Maximum Rate, any subsequent
reductions in the Contract Rate shall not reduce the rate of interest on this
Note below the Maximum Rate until the total amount of interest accrued equals
the amount of interest that would have accrued if the Contract Rate had at all
times been in effect. In the event that, upon the Final Payment Date, the total
amount of interest paid or accrued on this Note is less than the amount of
interest that would have accrued if the Contract Rate had at all times been in
effect with respect thereto, then at such time, to the extent permitted by law,
in addition to the principal and any other amounts Borrower owes to the
Noteholder, the Borrower shall pay to the Noteholder an amount equal to the
difference between: (i) the lesser of the amount of interest that would have
accrued if the Contract Rate had at all times been in effect or the amount of
interest that would have accrued if the Maximum Rate had at all times been in
effect; and (ii) the amount of interest actually paid on this Note.

Section 8. Remedy. Upon the occurrence and during the continuation of an Event
of Default, Noteholder shall have all of the rights and remedies provided in the
applicable Uniform Commercial Code, this Note or any other agreement with
Borrower and in favor of Noteholder, as well as those rights and remedies
provided by any other applicable law, rule or regulation. In conjunction with
and in addition to the foregoing rights and remedies of Noteholder, Noteholder
may declare all indebtedness due under this Note, although otherwise unmatured,
to be due and payable immediately without notice or demand whatsoever. All
rights and remedies of Noteholder are cumulative and may be exercised singly or
concurrently. The failure to exercise any right or remedy will not be a waiver
of such right or remedy.

Section 9. Right of Offset. Noteholder shall have the right of offset against
amounts that may be due by Noteholder now or in the future to Borrower against
amounts due under this Note.

Section 10. Record of Outstanding Indebtedness. The date and amount of each
repayment of principal outstanding under this Note or interest thereon shall be
recorded by Noteholder in its records. The principal balance outstanding and all
accrued or accruing interest owed under this Note as recorded by Noteholder in
its records shall be the best evidence of the principal balance outstanding and
all accrued or accruing interest owed under this Note; provided that the failure
of Noteholder to so record or any error in so recording or computing any such
amount owed shall not limit or otherwise affect the obligations of Borrower
under this Note to repay the principal balance outstanding and all accrued or
accruing interest.

Section 11. Waiver. Borrower and each surety, endorser, guarantor, and other
party now or subsequently liable for payment of this Note, severally waive
demand, presentment for payment, notice of nonpayment, notice of dishonor,
protest, notice of protest, notice of the intention to accelerate, notice of
acceleration, diligence in collecting or bringing suit against any party liable
on this Note, and further agree to any and all extensions, renewals,
modifications, partial payments, substitutions of evidence of indebtedness, and
the taking or release of any collateral with or without notice before or after
demand by Noteholder for payment under this Note.

Section 12. Costs and Attorneys’ Fees. In addition to any other amounts payable
to Noteholder pursuant to the terms of this Note, in the event Noteholder incurs
costs in collecting on this Note, this Note is placed in the hands of any
attorney for collection, suit is filed on this Note or if proceedings are had in
bankruptcy, receivership, reorganization, or other legal or judicial proceedings
for the collection of this Note, Borrower and any guarantor

 

Page 2 of 4.



--------------------------------------------------------------------------------

jointly and severally agree to pay on demand to Noteholder all expenses and
costs of collection, including, but not limited to, reasonable attorneys’ fees
incurred in connection with any such collection, suit, or proceeding, in
addition to the principal and interest then due.

Section 13. Time of Essence. Time is of the essence with respect to all of
Borrower’s obligations and agreements under this Note.

Section 14. Jurisdiction and Venue. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE DOMESTIC LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS. BORROWER CONSENTS TO
JURISDICTION IN THE COURTS LOCATED IN DALLAS, TEXAS.

Section 15. Notice. Any notice or demand required by this Note shall be deemed
to have been given and received on the earlier of (i) when the notice or demand
is actually received by the recipient or (ii) 72 hours after the notice is
deposited in the United States mail, certified or registered, with postage
prepaid, and addressed to the recipient. The address for giving notice or demand
under this Note (i) to Noteholder shall be the place of payment specified in
Section 3 or such other place as Noteholder may specify in writing to Borrower
and (ii) to Borrower shall be the address below Borrower’s signature or such
other place as Borrower may specify in writing to Noteholder.

Section 16. Successors and Assigns. All of the covenants, obligations, promises
and agreements contained in this Note made by Borrower shall be binding upon its
successors and permitted assigns, as applicable. Notwithstanding the foregoing,
Borrower shall not assign this Note or its performance under this Note without
the prior written consent of Noteholder.

Section 17. Definitions. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Business Day” shall mean any day banks are open in the state of Texas.

(b) “Contract Rate” means the amount of any interest (including fees, charges or
expenses or any other amounts that, under applicable law, are deemed interest)
contracted for, charged or received by or for the account of Noteholder.

(c) “Event of Default” wherever used herein, means any one of the following
events:

(i) Borrower fails to pay any amount due on this Note and/or any fees or sums
due under or in connection with this Note after any such payment otherwise
becomes due and payable and three Business Days after demand for such payment;

(ii) Borrower otherwise fails to perform or observe any other provision
contained in this Note and such breach or failure to perform shall continue for
a period of thirty days after notice thereof shall have been given to Borrower
by Noteholder;

(iii) a case shall be commenced against Borrower, or Borrower shall file a
petition commencing a case, under any provision of the Federal Bankruptcy Code
of 1978, as amended, or shall seek relief under any provision of any other
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect, or shall consent to the filing of any petition against it under such
law, or Borrower shall make an assignment for the benefit of its creditors, or
shall admit in writing its inability to pay its debts generally as they become
due, or shall consent to the appointment of a receiver, trustee or liquidator of
Borrower or all or any part of its property; or

(iv) an event occurs that, with notice or lapse of time, or both, would become
any of the foregoing Events of Default.

 

Page 3 of 4.



--------------------------------------------------------------------------------

(d) “Final Payment Date” shall mean the earlier of:

 

  •  

written demand by Noteholder for payment of all or part of the principal and
interest accrued and unpaid thereon, but in any event no earlier than March 31,
2013;

  •  

December 31, 2013; or

  •  

acceleration as provided herein.

(e) “Maximum Rate” shall mean the highest lawful rate permissible under
applicable law for the use, forbearance or detention of money.

(f) “Prime Rate” shall mean the fluctuating interest rate per annum in effect
from time to time equal to the base rate on corporate loans as reported as the
Prime Rate in the Money Rates column of The Wall Street Journal or other
reliable source.

 

BORROWER:

NL INDUSTRIES, INC.

By:  

 

/s/ Gregory M. Swalwell

  Gregory M. Swalwell, Vice President, Finance and Chief Financial Officer

Address:

5430 LBJ Freeway, Suite 1700

Dallas, Texas 75240-2697

As of the date hereof, CompX International Inc., as Noteholder, hereby agrees
that this Note renews and replaces, amends and restates in its entirety the
First Amended Note and the Original Note (but shall not extinguish the
obligations under each Prior Note, nor effect a novation thereof) and that the
unpaid principal and accrued and unpaid interest on the Original Note as of the
close of business on December 12, 2011 are the unpaid principal and accrued and
unpaid interest, respectively, owed under this Note as of the beginning of
business on the date of this Note.

 

CompX International Inc.

By:  

 

/s/ Darryl R. Halbert

 

Darryl R. Halbert

  Vice President, Chief Financial Officer and Controller

 

Page 4 of 4.